            Case 6:20-cv-01151-ADA Document 1 Filed 12/16/20 Page 1 of 21




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


SYMMETRIX VIDEO SYSTEMS LLC,

                    Plaintiff,
                                                      Civil Action No. 6:20-cv-1151
        v.
                                                      JURY TRIAL DEMANDED
CISCO SYSTEMS, INC,

                   Defendant.


                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Symmetrix LLC (“Plaintiff” or “Symmetrix”) for its Complaint against Cisco

Systems, Inc. (“CSI” or “Defendant”), alleges the following:

                                       NATURE OF ACTION

       1.       This is an action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. § 1 et seq.

                                         THE PARTIES

       2.       Plaintiff Symmetrix is a limited liability company organized and existing under

the laws of the State of Delaware, having its principal place of business at 261 West 35th St.,

Suite #1003, New York, NY.

       3.       Upon information and belief, CSI is a corporation organized under the laws of the

California with a place of business at 170 West Tasman Drive, San Jose, California. Upon

information and belief, CSI sells, offers to sell, and/or uses products and services throughout the

United States, including in this judicial district, and introduces infringing products and services




                                                  1
             Case 6:20-cv-01151-ADA Document 1 Filed 12/16/20 Page 2 of 21




into the stream of commerce knowing that they would be sold and/or used in this judicial district

and elsewhere in the United States.

                                  JURISDICTION AND VENUE

        4.       This is an action for patent infringement arising under the Patent Laws of the

United States, Title 35 of the United States Code.

        5.       This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

        6.       Venue is proper in this judicial district under 28 U.S.C. § 1400(b).

        7.       This Court has personal jurisdiction over Defendant because Defendant has

purposefully availed itself of the rights and benefits of the laws of this State and this Judicial

District. On information and belief, Defendant is organized and existing under the laws of

Delaware.

        8.       This Court has personal jurisdiction over the CSI under the laws of the State of

Texas, due at least to their substantial business in Texas and in this judicial district, directly or

through intermediaries, including: (i) at least a portion of the infringements alleged herein; and

(ii) regularly doing or soliciting business, engaging in other persistent courses of conduct and/or

deriving substantial revenue from goods and services provided to individuals in the State of

Texas. Venue is also proper in this district because CSI has a regular and established place of

business in this district. For instance, CSI has operations in this judicial district. For example,

CSI has facilities located at 12515-3 Research Park Loop, Austin, TX 78759. . (See, e.g.,

https://www.cisco.com/c/en/us/about/contact-cisco.html/general-inquiries/locating-cisco-office.)
                                         BACKGROUND

        9.       Bao Tran is the inventor of U.S. Patent No. 10,547,811 (“the ’811 patent”). A

true and correct copy of the ’811 patent is attached as Exhibit A.




                                                   2
         Case 6:20-cv-01151-ADA Document 1 Filed 12/16/20 Page 3 of 21




       10.     The ’811 patent resulted from the pioneering efforts of Mr. Tran (hereinafter “the

Inventor”) in the area of video conferencing. These efforts resulted in the development of a

system and method for processor utilization-based encoding in the late 2010’s. At the time of

these pioneering efforts, there was no widely implemented technology to address the problem of

high computing device processor utilization during video conferencing. The Inventor conceived

of the invention claimed in the ‘811 patent as a way to manage computer device processor

utilization and improve computing device performance during video conferencing.

       11.     For example, the Inventor developed a method for video conferencing that

includes generating, at a computing device, multimedia data including audio and video

corresponding to video conferencing, determining first, second and third computing device

processor utilization levels, encoding first, second and third portions of the of multimedia data

and sending the first, second and third encoded portions of multimedia data via a network to a

second computing device, where the second computing device processor utilization level is

greater than the first computing device processor utilization level and the second portion of

encoded multimedia data includes audio but not video, and where the third computing device

processor utilization level is less than the second computing device processor utilization level

and the third portion of encoded multimedia data includes audio and video.

       Advantage Over the Prior Art

       12.     The patented invention disclosed in the ‘811 patent, provides many advantages

over the prior art, and in particular improves the operations of encoding multimedia data by a

computing device over a network while video conferencing. (See ‘811 patent at col. 11, lines 36-

41.) One advantage of the patented invention is that it optimizes processor utilization of a




                                                 3
            Case 6:20-cv-01151-ADA Document 1 Filed 12/16/20 Page 4 of 21




computing device during video conferencing over a network. (See ‘811 patent at col. 11, lines

42-43.)

          13.   Another advantage of the patented invention is that it optimizes speed of encode

of multimedia data. (See Id.)

          14.   Because of these significant advantages that can be achieved through the use of

the patented invention, Symmetrix believes that the ’811 patent presents significant commercial

value for companies such as CSI. Indeed, the patented invention improves the usability and

marketability of the companies’ video conferencing products.

          Technological Innovation

          15.   The patented subject matter and innovations disclosed in the ’811 patent

addresses technical problems related to encoding and sending multimedia data by a computing

device over a network, particularly problems related to management of resource utilization of a

computing device’s central processing unit (“CPU”) (also called a central processor or main

processor) in connection with multimedia data sent over a network. As the ’811 patent explains,

one of the limitations of the prior art as regards the encoding and sending multimedia data by a

computing device over a network was that conventional video conferencing could consume all of

the computing device’s processor in the encode/decode task in such a way that the user cannot do

anything else on his or her computer besides encoding. (See ‘811 patent at col. 11, lines 36-41.)

          16.   Claim 7 of the ’811 patent does not merely recite the performance of some well-

known business practice from the pre-Internet world along with the requirement to perform it on

the Internet. Instead, claim 7 of the ’811 patent is directed to an inventive concept that is deeply

rooted in engineering technology, and overcomes and/or addresses problems specifically arising




                                                 4
            Case 6:20-cv-01151-ADA Document 1 Filed 12/16/20 Page 5 of 21




out of how to manage resource utilization of a computing device’s CPU when sending encoded

multimedia data over a network.

       17.      In addition, the claims of the ’811 patent are directed to at least one inventive

concept that improves the functioning of a computing device, particularly the functioning of a

computing device’s CPU.

       18.      Moreover, claim 7 of the ’811 patent is directed to an inventive concept that is

not merely routine or conventional use of video conferencing technology. Instead, claim 7 of the

’811 patent is directed to providing a new and novel solution to specific problems related to

improving the management of resource utilization of a computing device’s CPU when encoding

multimedia data to be sent over a network.

       19.      And finally, the ’811 patent does not preempt all the ways of encoding and

sending multimedia data by a computing device over a network that may be used to improve the

management of resource utilization of a computing device’s CPU when sending multimedia data

over a network, nor does the ’811 patent preempt any other well-known or prior art technology.

       20.      Accordingly, claim 7 of the ’811 patent recites a combination of elements

sufficient to ensure that the claim in substance and in practice amounts to significantly more than

a patent-ineligible abstract idea.

Defendant’s Activities

       21.      Defendant is a technology company that develops and licenses video conferencing

services.

       22.      Among Defendant’s video conferencing services is WebEx Meetings.




                                                  5
          Case 6:20-cv-01151-ADA Document 1 Filed 12/16/20 Page 6 of 21




https://www.webex.com/content/webex/c/en_US/index/downloads.html/

       23.     On information and belief, Defendant licenses, or otherwise offers, its WebEx

Meetings software according to a number of different plans, including a free personal plan, as

well as starter, plus and business plans, for which a fee is charged. See,

https://www.webex.com/pricing/index.html. (Collectively “WebEx Meetings.” and referred to

as the “Accused Instrumentality”; the Accused Instrumentality also includes the WebEx

meetings mobile app and the WebEx meetings desktop software application as referenced

below). Plaintiff notes that while CSI has offered different versions of the WebEx Meetings

software over the years, the Accused Instrumentality includes the versions of the WebEx

Meetings software that is used or usable with a video encoder, such as an H.264 compatible

encoder. Illustrative examples of such encoders include OpenH264 encoders and the Opus

encoder referenced below. Upon information and belief, the versions of the WebEx Meetings

software that have been used in connection with H.264 encoders were introduced commercially



                                                  6
         Case 6:20-cv-01151-ADA Document 1 Filed 12/16/20 Page 7 of 21




by CSI starting as early as the year 2014 and have been used since that time. As an example, CSI

added an H.264 plug-in for Cisco H.264 encoders into the WebEx Meetings software in 2014.

(See

https://www.cisco.com/c/en/us/td/docs/telepresence/infrastructure/tms/config_guide/webex_enab

led_telepresence/cts_webex_config/cts_webex_bridge.html). Further, referring to the current

release of the WebEx Meetings software, “WebEx video is based on H.264 SVC technology that

allows video quality adaptation based upon available bandwidth.”

http://www.meetingconnect.net/files/CiscoWebExVideoServices.pdf. In addition, Defendant

makes WebEx Meetings available to its own employees.

       24.     To use WebEx Meetings, a licensee (or subscriber or customer) downloads

Defendant’s WebEx Meetings software onto an end user computing device. As an example, a

subscriber having a computer device (e.g. desktop computer or mobile phone) with a browser

may access the WebEx Meetings software via a Cisco Software as a Service (SaaS) platform.

Software as a service (SaaS) is a delivery and licensing model in which software is accessed on

the web via a subscription rather than installed on local computers. (See

https://www.cisco.com/c/en/us/products/software/what-is-software-as-a-service-saas.html)

       25.     Defendant offers the WebEx Meetings software to mobile device users by

offering a mobile app. Defendant makes the following statements (on its website): 1) “use the

web app to join a Webex Meeting from your browser. This is the easiest way to join if you’re

using a Chromebook, a Linux computer, or you simply don’t want to download anything;” 2)

“When it’s time to connect to a scheduled Cisco Webex meeting or Personal Room meeting, you

can join quickly from the mobile app.”; and 3) “You can start an instant meeting by opening the

Webex Meetings app and tapping Start Meeting.”




                                                7
         Case 6:20-cv-01151-ADA Document 1 Filed 12/16/20 Page 8 of 21




       26.     Defendant offers a WebEx Meetings desktop software application to subscribers.

The WebEx Meetings desktop software application automatically downloads after starting or

joining a WebEx meeting from a WebEx site. Defendant also provides installation instructions

on its website for a user to download the WebEx Meetings desktop software app.

(https://help.webex.com/en-us/0tow9g/Download-the-Cisco-Webex-Meetings-Desktop-App)

       27.     The Defendant WebEx Meetings desktop software application and the mobile app

are both part of the Accused Instrumentality.

       28.     Defendant’s WebEx Meetings complies with and has adopted OpenH264, a video

codec specification, which defines encoding and sending video data via a network.




https://help.webex.com/en-us/nckc1aeb/Video-Specifications-for-Cisco-Webex-Teams-Calls-

and-Meetings




https://informationsecurity.report/Resources/Whitepapers/e667bc78-998b-4908-b109-

0fe46c517474_Cisco%20WebEx%20Network%20Bandwidth.pdf,

       29.     Defendant’s WebEx Meetings also complies with and has adopted Opus codec,

which defines encoding and sending audio data, via a network.



                                                8
        Case 6:20-cv-01151-ADA Document 1 Filed 12/16/20 Page 9 of 21




https://help.webex.com/en-us/nckc1aeb/Video-Specifications-for-Cisco-Webex-Teams-Calls-

and-Meetings




                                            9
          Case 6:20-cv-01151-ADA Document 1 Filed 12/16/20 Page 10 of 21




               COUNT I -INFRINGEMENT OF U.S. PATENT NO. 10,547,811

         30. Plaintiff incorporates by reference the allegations contained in paragraphs 1 to 36

above.

         31.    On January 28, 2020, the ‘811 patent was duly and legally issued by the United

States Patent and Trademark Office under the title “System and Method(s) for Processor

Utilization-based Encoding.”

         32.    Symmetrix is the assignee and owner of the right, title and interest in and to the

‘811 patent, including the right to assert all causes of action arising under said patent and the

right to any remedies for infringement of it.

         33.    On information and belief, Defendant has and continues to directly infringe at

least claim 7 (the “Claimed Method”) of the ’811 patent when the Accused Instrumentality (via

one or more computer devices) is executed and generates multiple portions of multimedia data

on a computing device having a central processing unit (CPU), encodes the multimedia data and

sends the encoded multimedia data from the computing device via a network to a second

computing device (e.g. an end user computer).

         34.    The central processing unit of a computing device (that is executing the Accused

Instrumentality) is or includes electronic circuitry that executes instructions that make up a

computer program, such as Defendant’s WebEx Meeting software. See,

https://en.wikipedia.org/wiki/Central_processing_unit

         35.    Defendant (and licensees of Defendant) executes the Accused Instrumentality on

at least one computer.




                                                 10
             Case 6:20-cv-01151-ADA Document 1 Filed 12/16/20 Page 11 of 21




https://www.webex.com/content/webex/c/en_US/index/downloads.html/

        36.      The Accused Instrumentality (via a computing device) generates, at the

computing device, multimedia data including video and audio. The Accused Instrumentality (via

the computing device and via Defendant’s cloud network), provides video conferencing. The

multimedia data is communicating during and corresponds to the video conferencing. Thus, the

first element of claim 7 is satisfied.

        37.      The Accused Instrumentality (via a computing device), determines a first

utilization level of a process (of the computing device). Thus, the second element of claim 7 is

satisfied.




                                                11
         Case 6:20-cv-01151-ADA Document 1 Filed 12/16/20 Page 12 of 21




https://informationsecurity.report/Resources/Whitepapers/e667bc78-998b-4908-b109-

0fe46c517474_Cisco%20WebEx%20Network%20Bandwidth.pdf

       38.     The Accused Instrumentality (via a computing device) uses the OpenH264 codec

and the Opus codec to encode and send video and audio portions of multimedia data. In

accordance with the Claimed Method, the Accused Instrumentality (via the computing device)

encodes and sends a first portion of multimedia data via a network (e.g. the Cisco cloud

network), the first portion of the multimedia data including video and audio. Thus, the third and

fourth elements of claim 7 are satisfied.




                                               12
         Case 6:20-cv-01151-ADA Document 1 Filed 12/16/20 Page 13 of 21




https://help.webex.com/en-us/nckc1aeb/Video-Specifications-for-Cisco-Webex-Teams-Calls-

and-Meetings




https://informationsecurity.report/Resources/Whitepapers/e667bc78-998b-4908-b109-

0fe46c517474_Cisco%20WebEx%20Network%20Bandwidth.pdf

        39.     The Accused Instrumentality (via a computing device) determines a second

utilization level of the processor, and the second utilization level is greater than the first

utilization level. Thus, the fifth element of claim 7 is satisfied.




                                                  13
         Case 6:20-cv-01151-ADA Document 1 Filed 12/16/20 Page 14 of 21




https://informationsecurity.report/Resources/Whitepapers/e667bc78-998b-4908-b109-

0fe46c517474_Cisco%20WebEx%20Network%20Bandwidth.pdf

        40.      The Accused Instrumentality (via a computing device) encodes and sends a

second portion of the multimedia data based on the second utilization level, the second portion

including audio but not video. (e.g. see below). Thus, the sixth and seventh elements of claim 7

are satisfied.




                                                14
         Case 6:20-cv-01151-ADA Document 1 Filed 12/16/20 Page 15 of 21




https://informationsecurity.report/Resources/Whitepapers/e667bc78-998b-4908-b109-
0fe46c517474_Cisco%20WebEx%20Network%20Bandwidth.pdf.




https://help.webex.com/en-us/WBX84420/Low-Bandwidth-Errors-in-Cisco-Webex-Video-
Platform-Meetings.

        41.     The Accused Instrumentality (via the computing device) determines a third

utilization level of the processor, and the third utilization level is less than the second utilization

level (e.g. see below). Thus, the eighth element of claim 7 is satisfied.




                                                  15
         Case 6:20-cv-01151-ADA Document 1 Filed 12/16/20 Page 16 of 21




https://informationsecurity.report/Resources/Whitepapers/e667bc78-998b-4908-b109-

0fe46c517474_Cisco%20WebEx%20Network%20Bandwidth.pdf

       42.     The Accused Instrumentality (via the computer) sends a third portion of the

multimedia data based on the third utilization level, the third portion including video and audio

data. (e.g., see below). Thus, the ninth and final element of claim 7 is satisfied.




                                                 16
         Case 6:20-cv-01151-ADA Document 1 Filed 12/16/20 Page 17 of 21




https://informationsecurity.report/Resources/Whitepapers/e667bc78-998b-4908-b109-

0fe46c517474_Cisco%20WebEx%20Network%20Bandwidth.pdf.                    Defendant’s     use   of    a

computing device for videoconferencing using its WebEx Meetings directly infringes, either

literally or under the doctrine of equivalents, one or more claims of the ’811 patent in violation of

35 U.S.C. § 271(a).

       43.       On information and belief, Defendant has and continues to directly infringe at

least claim 7 of the ’811 patent when its employees use the Accused Instrumentality on a

computer owned by the Defendant (e.g. employee use of video conferring or testing of the

WebEx Meetings software).

       44.       In the case of usage of the WebEx Meetings software by Defendant’s employees

(e.g. for commercial use or for testing), the computer is a computing device controlled by at least

one of the employees and such computing device includes a CPU and executes the WebEx

Meetings software (or at least a portion thereof).

       45.       The Accused Instrumentality infringed and continues to infringe claim 7 of the

’811 patent during the pendency of the ’ 811 patent.

       46.       On information and belief, Defendant had actual knowledge of the ‘811 patent at

least as early as July 10, 2020, the date of Defendant’s receipt of Plaintiff’s pre-service letter

and complaint.

       47.       Upon information and belief, since CSI had knowledge of the ’811 patent, CSI

has induced and continues to induce others to infringe at least claim 7 of the ’ 811 patent under

35 U.S.C. § 271(b) by, among other things, and with specific intent or willful blindness, actively

aiding and abetting others to infringe, including but not limited to CSI’s partners and customers,




                                                 17
           Case 6:20-cv-01151-ADA Document 1 Filed 12/16/20 Page 18 of 21




whose use of the Accused Instrumentalities constitutes direct infringement of at least claim 7 of

the ’811 patent.

       48.     In particular, CSI’s actions that aid and abet others such as their partners and

customers to infringe include distributing the Accused Instrumentalities and providing materials

and/or services related to the Accused Instrumentalities. On information and belief, CSI has

engaged in such actions with specific intent to cause infringement or with willful blindness to the

resulting infringement because CSI has had actual knowledge of the ’811 patent and that its acts

were inducing infringement of the ’811 patent since CSI has had knowledge of the ’811 patent.

       49.     In particular, on information and belief, Defendant licenses, or otherwise offers,

the Accused Instrumentalities to users and potential users of Defendant’s video conferencing

service.




https://www.webex.com/content/webex/c/en_US/index/downloads.html/




                                                18
         Case 6:20-cv-01151-ADA Document 1 Filed 12/16/20 Page 19 of 21




       50.     To use WebEx Meetings, a licensee (or subscriber or customer) downloads

Defendant’s WebEx Meetings software onto an end user computing device. As an example, a

subscriber having a computer device (e.g. desktop computer or mobile phone) with a browser

may access the WebEx Meetings software via a Cisco Software as a Service (SaaS) platform.

Software as a service (SaaS) is a delivery and licensing model in which software is accessed on

the web via a subscription rather than installed on local computers. (See

https://www.cisco.com/c/en/us/products/software/what-is-software-as-a-service-saas.html)

       51.     Defendant offers the WebEx Meetings software to mobile device users by

offering a mobile app. Defendant makes the following statements (on its website): 1) “use the

web app to join a Webex Meeting from your browser. This is the easiest way to join if you’re

using a Chromebook, a Linux computer, or you simply don’t want to download anything;” 2)

“When it’s time to connect to a scheduled Cisco Webex meeting or Personal Room meeting, you

can join quickly from the mobile app.”; and 3) “You can start an instant meeting by opening the

Webex Meetings app and tapping Start Meeting.”

       52.     Defendant offers a WebEx Meetings desktop software application to subscribers.

The WebEx Meetings desktop software application automatically downloads after starting or

joining a WebEx meeting from a WebEx site. Defendant provides installation instructions on its

website for a user to download the WebEx Meetings desktop software app.

(https://help.webex.com/en-us/0tow9g/Download-the-Cisco-Webex-Meetings-Desktop-App). In

addition, Defendant provides instructions on how to use the downloaded software.




                                                19
         Case 6:20-cv-01151-ADA Document 1 Filed 12/16/20 Page 20 of 21




https://www.webex.com/downloads/downloads-thank-you-meetings.html

       53.     Upon information and belief, since CSI had knowledge of the ’811 patent,

Defendant is liable as a contributory infringer of the ’ 811patent under 35 U.S.C. § 271(c) by

offering to sell, selling and importing into the United States videoconferencing software to be

especially made or adapted for use in an infringement of the ’811 patent. The Accused

Instrumentalities are material components for use in practicing the ’811 patent and are

specifically made and are not a staple article of commerce suitable for substantial non-infringing

use.

       54.     On information and belief, since CSI had knowledge of the ’ 811 patent, CSI

CSI’s infringement has been and continues to be willful.

       55.     Plaintiff has been harmed by Defendant’s infringing activities.

       56.     Defendant’s infringement has damaged and continues to damage and injure

Plaintiff. Plaintiff’s injury is irreparable and will continue unless and until Defendant is enjoined

by this Court from further infringement.


                                                 20
         Case 6:20-cv-01151-ADA Document 1 Filed 12/16/20 Page 21 of 21




                                            JURY DEMAND

       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Symmetrix demands a trial

   by jury on all issues triable as such.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Symmetrix demands judgment for itself and against Defendant
   CSI as follows:
       A.      An adjudication that CSI has infringed the ‘811 patent;

       B.      An award of damages to be paid by CSI adequate to compensate Symmetrix for

CSI’s past infringement of the ‘811 patent, and any continuing or future infringement through

the date such judgment is entered, including interest, costs, expenses and an accounting of all

infringing acts including, but not limited to, those acts not presented at trial;

       C.      A declaration that this case is exceptional under 35 U.S.C. § 285, and an award of

Symmetrix’s reasonable attorneys’ fees; and

       D.      An award to Symmetrix of such further relief at law or in equity as the Court

deems just and proper.



 Dated: December 16, 2020                      DEVLIN LAW FIRM LLC

                                               /s/ Timothy Devlin
                                               Timothy Devlin (Pro Hac Vice to be Applied For)
                                               Alex Chan
                                               Wilmington, DE 19806
                                               Telephone: (302) 449-9010
                                               Facsimile: (302) 353-4251
                                               tdevlin@devlinlawfirm.com
                                               achan@devlinlawfirm.com

                                               Attorneys for Plaintiff Cisco Systems, Inc.




                                                  21
